07/02/2020



                                                                                                Case Number: OP 20-0318




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                          Supreme Court No.
                                             OP 20-0318

JUAN ANASTASIO RODRIGUEZ,

            Petitioner,

      v.
                                                                           GRANT OF EXTENSION
PETER BLUDWORTH, Warden,
Crossroads Correctional Center,

            Respondent.

        Pursuant to authority granted under M. R. App.P. 26(1), Petitioner is given an extension of time
until July 28th 2020, to prepare, file, and serve the Petition for Rehearing.

DATED this July 2, 2020



                                                                       Bowen Greenwood
                                                                       Clerk of the Supreme Court




c:     Timothy Charles Fox, Colleen Elizabeth Ambrose, Juan Anastasio Rodriguez




           PO BOX 203003• I!ELENA NFU •59620-3003• TELEPHONE:(406) 444-3858•FAX:(406)444-5705